DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 12/20/2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 12/18/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted on 12/18/2019 are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8, 10, 12-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zatko et al. (US 2016/0188909) in view of Van Antwerpen et al. (US 10,868,679).

Regarding claim 1, Zatko discloses in the italicized portions, a method comprising: using a trusted authority to establish authentication of a processing device, the processing device being hardware ([0034] Also disclosed are systems and methods for using the trusted device. In certain examples, the trusted device receives restricted information from a trusted source, such as a trusted second-party computing system. The restricted information can be any type of private information, such as confidential information of the user, confidential information of the second-party computing system, and/or cryptographic data needed to encrypt/decrypt confidential data transmissions. [0058] The server 121, for example, may represent the computer-implemented system that the second-party computing system 120 employs to provision the trusted device 130, such as described herein. For example, the server 121 may communicate restricted information to the trusted device 130 via a trusted device interface 123 of the second-party system 120 and via a secure interface 137 of the trusted device 130. The trusted device interface 123, for example, represents a trusted port or other trusted connection to the second-party computing system 120.); storing self-authentication information in a keystore responsive to the authentication ([0061] In certain example embodiments, the data storage unit 124 may include cryptographic data, as described herein. For example, the second-party device 120 may provision the trusted device 130 to include corresponding cryptographic data for encrypting/decrypting communications. The secure storage 136, for example, operates to receive and store restricted information, as described herein, such as confidential or private user information, cryptographic data, and/or or secure event log entries. The secure storage 136 also stores computer executable program instructions for execution on the trusted device 130. In some embodiments, the secure interface 137 of the trusted device 130 represents a secure portal into the isolated environment 130 of the trusted device 130, such as for receiving restricted information, as described herein. [0087] The trusted computing device 130 can provide many of the same application APIs to its isolated environment 138 applications as it does host 110 applications, for example, streaming encryption service, tamper proof logging, and one-time password type authentication algorithms and keys.); and subsequently authenticating the processing device using the self-authentication information in the keystore without further reference to the trusted authority. Herein it is disclosed by Zatko the provisioning of authentication information to the device from a trusted authority, herein recited as the trusted source, for internal storage at the device. Zatko does not explicitly disclose using the stored information for self-authentication wherein the trusted authority is not referenced; however, regarding this limitation, Van Antwerpen discloses in Column 4, lines 4-18 “A key store 118 can store key values which can be used to control access to regions (120-0 to -n), Key store 118 can include nonvolatile storage circuits which may or may not be part of nonvolatile memory section 114. As in the case of region configuration store 116, key store 118 can store key values securely, being accessible only with predetermined procedures, and in the embodiment shown, is accessible by access control circuits 112. Access control circuits 112 can read key values from key store 118 when determining whether a region (120-0 to -n) can be accessed or not. A key store 118 can store multiple key values for each region (120-0 to -n). In some embodiments, such keys can be one-time, or limited time use keys, to enable the generation of ephemeral session keys for transactions between host device 104 and memory device 102.” Herein it is disclosed by Van Antwerpen that the key store located on the device may store keys, which is interpreted as the authentication information, to then authorize access to areas of the device without thereby not requiring communication with another device to determine whether the access should be allowed. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store locally authentication information and subsequently use the information as disclosed by Van Antwerpen and Zatko to then authenticate the device for use according to security configurations (Van Antwerpen Figure 8B and corresponding disclosure). Zatko and Van Antwerpen are analogous art because they are from the same field of endeavor of managing authentication of a device.
Regarding claim 2, Zatko further discloses the method of claim 1, wherein the trusted authority is a remote server which communicates with the processing device over a network, the authentication of the processing device establishing a trust boundary that includes at least the remote server and the processing device ([0058] and [0038] In certain examples, two or more trusted devices may be used to provide secure communications between multiple users. For example, the trusted device may be attached to or integrated into a user headset that is connected to an untrusted host device, such as the user's phone. Two users can pair the two trusted devices of the headsets together, so that each trusted device of the pair receives corresponding cryptographic data. Each trusted computer device can then store the cryptographic data, such as corresponding crypto keys, in the secure storage of the trusted device. Additionally or alternatively, in certain examples a second-party computing system may provision the trusted devices with the cryptographic data by providing the cryptographic data to the trusted device pair via the secure interface of each trusted device.). Herein it is disclosed that the provisioning system may be a server and furthermore that secure communications may be transferred between devices thereby created a trust boundary as claimed and as interpreted in view of the Specification as filed.
Regarding claim 3, Zatko further discloses the method of claim 1, wherein the using, storing and subsequently authenticating steps are carried out by execution of firmware by a programmable processor of the processing device, the firmware stored in a firmware store of the processing device ([0063] The isolated environment 138, for example, includes various components of the trusted device 130 that are not directly accessible to the host device 110. Instead, as described herein, the host device 110 interacts with the components of the isolated environment through the write file 133 and the read file 134. The isolated environment 138 includes, for example, an isolated processor 135 and a secure storage 136. The isolated processor 135, for example, represents the component of the trusted devices 130 that processes write-file entries from the host device 110 or data received via a secure interface 137 of the trusted device 130, as described herein. The secure storage 136, for example, operates to receive and store restricted information, as described herein, such as confidential or private user information, cryptographic data, and/or or secure event log entries. The secure storage 136 also stores computer executable program instructions for execution on the trusted device 130. In some embodiments, the secure interface 137 of the trusted device 130 represents a secure portal into the isolated environment 130 of the trusted device 130, such as for receiving restricted information, as described herein.). Herein it is disclosed that a processor on the device may execute instructions stored in a secure location to then operate within and receive data from external connections such as a remote server for authenticating access to a secured area. In view of Van Antwerpen, it would be obvious to one of ordinary skill in the art for the system as described by Zatko to perform the subsequent authentication as disclosed by Van Antwerpen.
Regarding claim 6, Zatko further discloses the method of claim 1, wherein the processing device comprises a programmable processor and memory, the programmable processor incorporated into a system on chip (SOC) integrated circuit device, the keystore comprising an embedded memory location within the SOC ([0190] The computing machine 2000 may be implemented as a conventional computer system, an embedded controller, a laptop, a server, a mobile device, a smartphone, a set-top box, a kiosk, a vehicular information system, one more processors associated with a television, a customized machine, any other hardware platform, or any combination or multiplicity thereof. [0198] The processor 2010 may be connected to the other elements of the computing machine 2000 or the various peripherals discussed herein through the system bus 2020. It should be appreciated that the system bus 2020 may be within the processor 2010, outside the processor 2010, or both. According to some embodiments, any of the processor 2010, the other elements of the computing machine 2000, or the various peripherals discussed herein may be integrated into a single device such as a system on chip (“SOC”), system on package (“SOP”), or ASIC device.). Herein it is disclosed that the elements previously referenced may be packaged as a system on chip (SoC) device.
Regarding claim 8, Van Antwerpen further discloses the method of claim 1, wherein the processing device is a data storage device comprising a controller and a non-volatile memory (NVM) ([Col. 6 ln. 53-64] Referring to FIG. 7, a memory device 702 according to another embodiment is shown in a block diagram. In some embodiments, memory device 702 can be a more 0.5 detailed version of any of those memory devices shown in FIGS. 1-4. A memory device 702 can include a NOR flash array 714, memory interconnect (I/C) 748, diagnostic circuits 750, safe boot circuits 752, I/F and data CRC circuits 708, reset circuits 754, ECC circuits 756, array configuration circuits 716, authentication/cryptography (auth/crypt) circuits 724, counter circuits 726, secure boot circuits 758, key store 718, packet buffer 760, a processor section 762, and serial communications controller 764.). Herein it is disclosed that the device is memory including nonvolatile storage and control circuitry which may be considered as a controller.
Regarding claim 9, Van Antwerpen further discloses the method of claim 8, wherein the data storage device comprises a selected one of a solid-state drive (SSD), a hard disc drive (HDD) or a hybrid data storage device (HDSD) ([Col. 3 ln. 29-34] Nonvolatile memory section 114 can include one or more arrays of nonvolatile memory cells organized into multiple regions 120-0 to -n, Regions (120-0 to -n) can have predefined limits or be configurable by a user. In some embodiments, regions (120-0 to -n) can be composed of flash memory cells in a NOR configuration.). Herein it is disclosed by Van Antwerpen that the nonvolatile memory may be flash memory which fulfills the claim of a solid-state drive. However, its noted by the Examiner that beyond the recitation of the HDD or HDSD, it would be obvious to one of ordinary skill in the art that the nonvolatile memory may be any suitable form.
Regarding claim 10, Zatko discloses in the italicized portions, a processing device, comprising: a memory; and a programmable processor having associated programming stored in the memory ([0030] In some embodiments, the trusted computing device is a microSD form factor device that includes an isolated environment, a microSD host interface, a secure interface, and a computer program product for trusted computing. The isolated environment includes an isolated environment processor, memory, and an auxiliary processor.) and which, when executed, configures the programmable processor to communicate with a trusted authority to perform an authentication operation ([0034] and [0058]), to store self- authentication information in a keystore responsive to the authentication operation ([0061] and [0087]), and to thereafter operate in an untrust mode by performing self- authentication operations using the self-authentication information in the keystore without further reference to the trusted authority. Herein it is disclosed by Zatko the provisioning of authentication information to the device from a trusted authority, herein recited as the trusted source, for internal storage at the device. Zatko does not explicitly disclose using the stored information for self-authentication wherein the trusted authority is not referenced; however, regarding this limitation, Van Antwerpen discloses in Column 4, lines 4-18 that the key store located on the device may store keys, which is interpreted as the authentication information, to then authorize access to areas of the device without thereby not requiring communication with another device to determine whether the access should be allowed. Furthermore by using the key store for authentication purposes, it is considered as operating in an untrusted mode as claimed. This is further depicted in Figure 8B and the corresponding disclosure as referring to different modes of operation wherein authentication may or may not be required and further instances of differing levels of permissions being set for controlling access to the device. Claim 10 is rejected on a similar basis as claim 1.
Regarding claim 12, Zatko and Van Antwerpen further disclose the processing device of claim 10, characterized as a solid-state drive (SSD), the memory comprising NAND flash memory (Van Antwerpen [Col. 3 ln. 29-34]), the keystore comprising embedded memory in a system on chip (SOC) that incorporates the programmable processor (Zatko [0190] and [0198]). Claim 12 is rejected on a similar basis as presented in claims 6 and 9.
Regarding claim 13, Zatko further discloses the processing device of claim 10, wherein the memory comprises a rotatable magnetic recording disc ([0193] The storage media 2040 may include a hard disk, a floppy disk, a compact disc read only memory (“CD-ROM”), a digital versatile disc (“DVD”), a Blu-ray disc, a magnetic tape, a flash memory, other non-volatile memory device, a solid state drive (“SSD”), any magnetic storage device, any optical storage device, any electrical storage device, any semiconductor storage device, any physical-based storage device, any other data storage device, or any combination or multiplicity thereof. The storage media 2040 may store one or more operating systems, application programs and program modules such as module 2050, data, or any other information. The storage media 2040 may be part of, or connected to, the computing machine 2000.). Herein it is disclosed that the memory as disclosed as part of the trusted device may comprise magnetic storage.
Regarding claim 14, Van Antwerpen further discloses the processing device of claim 10, wherein the keystore comprises non- volatile memory so that the self-authentication information is retained during a power cycle event during which the processing device transitions between a deactivated state and an initialized state ([Col. 4 lns. 4-18]). Herein it is disclosed that the key store can include nonvolatile storage.
Regarding claim 15, Zatko further discloses the processing device of claim 10, wherein the keystore comprises volatile memory so that the self-authentication information is automatically lost from the keystore responsive to a power cycle event during which the processing device transitions between a deactivated state and an initialized state ([0192-0194]). Herein it is disclosed that the memory may be in the form of volatile memory wherein the memory stores instructions for facilitating execution of the hardware. This may include the authentication information as previously indicated to be disclosed by Zatko which thereby presents that the information is lost on power loss.
Regarding claim 16, Zatko further discloses the processing device of claim 10, wherein the trusted authority is a remote server with which the programmable processor communicates over a network, the authentication of the processing device establishing a trust boundary around the remote server and the processing device ([0058] and [0038]). Claim 16 is rejected on a similar basis as claim 2.
Regarding claim 18, Zatko discloses in the italicized portions, a system, comprising: a server: and a data storage device configured to perform a data exchange with the server over an intervening network to authenticate the data storage device by establishing a trust boundary that includes the server and the data storage device ([0034] and [0058]), to store self-authentication information in a keystore of the data storage device responsive to the established trust boundary ([0061] and [0087]), and to thereafter operate in an untrust mode by subsequently performing self- authentication operations using the self-authentication information in the keystore Zatko does not explicitly disclose using the stored information for self-authentication wherein the trusted authority is not referenced; however, regarding this limitation, Van Antwerpen discloses in Column 4, lines 4-18 that the key store located on the device may store keys, which is interpreted as the authentication information, to then authorize access to areas of the device without thereby not requiring communication with another device to determine whether the access should be allowed. Claim 18 is rejected on a similar basis as claim 10.
Regarding claim 20, Zatko and Van Antwerpen further disclose the system of claim 18, wherein the data storage device comprises a controller and an array of data storage devices (Van Antwerpen [Col. 3 ln. 29-34]), the keystore incorporated into a system on chip (SOC) integrated circuit device that also incorporates the controller (Zatko [0190] and [0198]). Claim 20 is rejected on a similar basis as claim 12.

Claims 4-5, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zatko in view of Van Antwerpen and further in view of Jeansonne et al. (US 2016/0055338).

Regarding claim 4, Zatko and Van Antwerpen do not explicitly disclose the method of claim 3, wherein the firmware is characterized as test firmware used during a manufacturing operation upon the processing device, and the method further comprises subsequently replacing the test firmware with normal firmware used by the programmable processor during field operation of the processing device and removing access, by the programmable processor, to the keystore. Regarding these limitations, Jeansonne discloses in Paragraphs [0069-0070], [0072], and [0074] “[0069] Upon first boot of the computing system 200 at the factory, the system firmware 207 can send a command to the embedded controller 202 to set the EC_MPM parameter 252 (in the secondary non-volatile memory 216) to the enabled state, to cause a transition from state 402 to state 404. State 404, represented by the MPM parameter 250 and the EC_MPM parameter 252 both being in the enabled state, corresponds to the manufacture programming mode of the computing system 200. [0070] In the manufacture programming mode in state 404, service personnel can modify system data in the primary non-volatile memory 204 as desired. At some point, the system firmware 207 can exit the manufacture programming mode of state 404. The system firmware 207 triggers the exit from the manufacture programming mode by setting the MPM parameter 250 to the disabled state. This causes the MPM parameter 250 to be set at the disabled state, while the EC_MPM parameter 252 remains at the enabled state. The foregoing combination triggers a transition from state 404 to state 406. [0072] In state 406, the system firmware 207 can send a command to the embedded controller 202 to copy machine unique data from the primary non-volatile memory 204 to the secondary non-volatile memory 216. In addition, the system firmware 207 can send a command to the embedded controller 202 to set the EC_MPM parameter 252 in the disabled state, which causes a transition from state 406 to state 408. [0074] Note that state 408, corresponding to both the MPM parameter 250 and EC_MPM parameter 252 being in the disabled state, is the state of normal operation of the computing system 200 in the field by a user.” Herein it is disclosed by Jeansonne that during the manufacturing process a version of firmware can be executed for allowing access to a section of data that, when the system transitions to a user mode, is no longer accessible. In this manner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the keystore may only be accessible for authentication purposes when one version of the firmware is being executed and otherwise is not accessed when executing another version of firmware such that data integrity is maintained during user operation of the device and the secured data may be utilized for recovery purposes if necessary in the event of data corruption (Jeansonne [0051-0052]). These is further supported by Van Antwerpen in Column 5 lines 41-46 “While embodiments can include various methods and circuits for assigning key values to particular regions of a nonvolatile memory device, embodiments can also include selectively enabling or disabling access to regions by a manufacturer by enabling or disabling keys known by the manufacturer (i.e., RMA keys).” and Column 5 line 55 – Column 6 line 4 “FIGS. 5A to 5C are diagrams showing how access to regions of a nonvolatile memory device by a manufacturer can be enabled or disabled. FIG. 5A is a flow diagram of a method 540 according to an embodiment. A method 540 can include a customer designating one or more regions as not accessible by a manufacturer 540-0. The regions can be regions of a nonvolatile memory device as described for embodiments herein, or equivalents. Such an action can be used to ensure that sensitive information is not accessible if or when a memory device is returned to a manufacturer. For those regions so designated, keys known by a manufacturer (e.g., RMA keys) can be disabled by the customer 540-1. Such an action can include a customer erasing, overwriting or otherwise disabling keys known by the manufacturer for the designated regions. Keys can be accessed for such modification according to any of the embodiments shown herein or equivalents.” As such, these RMA keys which are used for authentication may only be used by the manufacturer and are otherwise disabled for the user. Therefore, this discloses the keystore which cannot be accessed by the normal firmware for the user. Zatko, Van Antwerpen, and Jeansonne are analogous art because they are from the same field of endeavor of securing device data.
Regarding claim 5, Zatko and Van Antwerpen do not explicitly disclose the method of claim 1, wherein the using, storing and subsequently authenticating steps by the firmware place the processing device in an untrust mode, and wherein the firmware is further configured to transition the processing device to a trust mode where the trusted authority is used and the keystore is not used to subsequently authenticate the processing device. Regarding these limitations, Jeansonne discloses in Paragraph [0063] “As further depicted in FIG. 2, an MPM parameter 250 (relating to the manufacture programming mode) is stored in the primary non-volatile memory 204, and a copy of the MPM parameter is stored in the policy store in the secondary non-volatile memory 216, as the EC_MPM parameter 252. A default setting for the EC_MPM parameter is a disabled setting (which indicates that the manufacture programming mode is disabled). More generally, the MPM and EC_MPM parameters are indicators stored in the primary and secondary non-volatile memories for use in transitioning to various states associated with the manufacture programming mode.” Herein it is disclosed by Jeansonne that the firmware may transition between execution modes such that secured areas may no longer be accessed once in a user mode. It would be obvious one of ordinary skill in the art before the effective filing date of the claimed invention that the keystore as disclosed by Van Antwerpen wherein certains keys are used for authentication purposes may be considered as an untrust mode and when the firmware has transitioned as disclosed by Jeansonne and server authentication is required as disclosed by Zatko then it may be considered a trust mode.
Regarding claim 11, Zatko and Van Antwerpen do not explicitly disclose the processing device of claim 10, wherein the programmable processor operates in an untrust mode during use of the self-authentication information, and wherein the programmable processor subsequently transitions to a trust mode in which the programmable processor performs authentication operations with reference to the trusted authority and without further reference to the keystore. Regarding these limitations, Jeansonne discloses in Paragraph [0063] that the firmware may transition between execution modes such that secured areas may no longer be accessed once in a user mode. Claim 11 is rejected on a similar basis as claim 5.
Regarding claim 17, Zatko and Van Antwerpen do not explicitly disclose the processing device of claim 10, wherein the associated programming comprises specially configured test firmware loaded to the processing device during device manufacturing, and wherein the memory subsequently stores replacement normal firmware that, when executed, configures the programmable processor to perform subsequent authentication operations using the trusted authority and not using the self-authentication information. Regarding these limitations, Jeansonne discloses in Paragraphs [0069-0070], [0072], and [0074] that during the manufacturing process a version of firmware can be executed for allowing access to a section of data that, when the system transitions to a user mode, is no longer accessible. As indicated in previously presented rejections, Zatko discloses the mode of authentication with communication of a trusted source and therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that authentication as disclosed by Van Antwerpen for accessing certain keys may be executed via one version of firmware as disclosed by Jeansonne and server authentication as disclosed by Zatko may be executed by another version of firmware. Claim 17 is rejected on a similar basis as claim 4.
Regarding claim 19, Zatko and Van Antwerpen do not explicitly disclose the system of claim 18, wherein the data storage device is further configured to switch from the untrust mode to a trust mode by performing a second data exchange with the server over the intervening network to establish a second trust boundary that includes the server and the data storage device, and to thereafter subsequently re-establish subsequent trust boundaries with the server each time the data storage device performs an authentication operation without use of the keystore. Regarding these limitations, Jeansonne discloses in Paragraph [0063] that the firmware may transition between execution modes such that secured areas may no longer be accessed once in a user mode. Claim 19 is rejected on a similar basis as claims 5 and 11. As noted in the rejection of claim 5, the device will be required to authenticate with the server as disclosed by Zatko if the locally stored keys are not accessible for authentication and therefore this would be required every time authentication was to be performed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zatko in view of Van Antwerpen and further in view of Kumar et al. (US 2015/0312046).

Regarding claim 7, Zatko and Van Antwerpen do not explicitly disclose the method of claim 6, wherein the keystore comprises at least one one- time-programmable (OTP) element to store the self-authentication information, and wherein the method further comprises activating the OTP element to render the self-authentication information inaccessible to the programmable processor. Regarding the OTP element and activating the element, Kumar discloses in Paragraphs [0021] and [0063] “[0021] As previously described, the key from a signed message may be compared against a key stored in a memory of the device. For example, the memory may be a one-time programmable (OTP) memory. In general, OTP memory may be a type of digital memory where the setting of each bit of the OTP memory is locked by a fuse (e.g., an electrical fuse associated with a low resistance and designed to permanently break an electrically conductive path after the programming or setting of a corresponding bit) or an antifuse (e.g., an electrical component associated with an initial high resistance and designed to permanently create an electrically conductive path after the programming or setting of a corresponding bit). As an example, each bit of the OTP memory may start with an initial value of ‘0’ and may be programmed or set to a later value of ‘1’ (or vice versa). Thus, in order to program or set a key with a value of ‘10001’ into the OTP memory, two bits of the OTP memory may be programmed from the initial value of ‘0’ to the later value of ‘1.’ Once the two bits of the OTP memory have been programmed to the later value of ‘1’, then the two bits may not be programmed back to the value of ‘0.’ [0063] Although the above examples illustrate an OTP memory storing a key and/or an integrity check value, additional information associated with a key may be stored in the OTP memory. For example, the OTP memory may further store privilege information (e.g., eligible operations of a device that are associated with the key) and identity information (e.g., an identification of an entity associated with the key) for one or more of the keys that are stored in the OTP memory.” Herein it is disclosed by Kumar that OTP memory may be configured to store keys for security purposes as once the OTP has been programmed via activation, it cannot be reprogrammed. In this case, programmed keys are no longer accessible by any means. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use OTP memory to store the keystore in order to secure stored therein keys and subsequently revoke access to the keys and prevent further access (Kumar [0022-23]). Zatko, Van Antwerpen and Kumar are analogous art because they are from the same field of endeavor of authenticating devices.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135